—In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County, entered April 19, 1976, which is in favor of the defendant, upon a jury verdict. Judgment reversed, on the law and in the interests of justice, and new trial granted, with costs to abide the event. No issue has been raised as to the facts. The trial court’s comments in its charge on assumption of risk, and its statement that the jury could disregard the defendant’s admission that he was speeding, unduly prejudiced the plaintiff. Shapiro, J. P., Titone, Suozzi and O’Connor, JJ., concur.